               Case 3:19-cr-00054-RS Document 184 Filed 08/12/20 Page 1 of 1



 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                         SAN FRANCISCO DIVISION
 6

 7     United States of America,                               Case No.: CR 19–54 RS
 8                     Plaintiff,                              Order To Modify Filing, Hearing,
                                                               And Trial Dates
 9             v.
                                                               Court:            Courtroom 3, 17th Floor
10     Franklin Quiros,
11                     Defendant.
12

13          Based upon the facts set forth in the stipulation of the parties and the representations made to
14   the Court and for good cause shown, the Court adopts the dates set forth in the parties’ stipulation.
15          The Court additionally vacates the currently set status hearings on August 18, 2020, and
16   October 28, 2020.
17          Additionally, the Court finds that the exclusion of time from August 5, 2020, through and
18   including April 19, 2021, is warranted and that the ends of justice served by the continuance outweigh
19   the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The
20   failure to grant the requested continuance would deny effective preparation of counsel, and would
21   result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).
22
                    IT IS SO ORDERED.
23

24
      Dated:         8/12/2020
                    ______________
25                                                             RICHARD SEEBORG
                                                               United States District Judge
26

27

28

     [PROPOSED] ORDER TO MODIFY FILING, HEARING, AND TRIAL DATES
     QUIROS, CR 19–54 RS
                                                           1
